Title: To Benjamin Franklin from Henry Wyld, 2 January 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most Excellent Sir
Late from near Manchester now in ParisJanuary 2nd. 1782
The Inditer hereof, void of Formalities in which he confesseth himself no Adept; with the greatest veneration for your Character, and the highest Esteem for that Government which you represent, being deputed to communicate to your Excellency, the resolves of a few persons who are Manufacturors, in the most lucrative Manufactures of Europe, and which they desire to Transplant, into the United States of America; and being equally Jealous of both the two great Belegerent Powers, with the greatest humility desires your Excellency to grant him a speedy and confidential Audience, and is with the greatest respect your Excellencies most humble servt.
Henry Wyld
 
Addressed: To his Excellency Benjn. Franklin L L.D. / Plenepotentiary from the United States / of America, / At the Court of his most Christian / Majesty Louis the 16th. of / France
Notation: Wyld. Henry, Paris— 2. Jan. 1782.
